DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10-13, and 19-20 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2018/0134375 by Christman. 

Regarding claim 1, Christman discloses a thermal control system for use with an aircraft, the thermal control system comprising:
A conduit defining a fluid passageway between an inlet and an outlet (path 108), the inlet of the conduit positioned in fluid communication with a landing gear wheel well (paragraph 25 discloses “The wall may be part of an engine compartment or a landing gear compartment (e.g., a wheel well) of an aircraft”), the outlet of the conduit positioned in fluid communication with the atmosphere (see Figure 4), the conduit to generate a pressure differential through the fluid passageway between the inlet and the outlet (paragraph 71 discloses “The flowing fluid 124 may induce a venturi effect or a pressure differential between the side 110 of the wall 102 and the side 114 of the wall 102…the flowing fluid 124 and/or the induced pressure differential may draw the fluid 126 through the channel 116, increasing the rate of fluid 126 that may flow from the side 114 to the side 110 through the opening 104”) to exhaust heat from the landing gear wheel well to the atmosphere (paragraph 72 discloses “The fluid 126 flowing and escaping an engine compartment or a landing gear compartment of the aircraft 120 may cool the side 114 of the wall 102 and other structures or components within the engine compartment or landing gear compartment”).  

Regarding claim 5 (dependent on claim 1), Christman discloses a valve coupled to the fluid passageway, the valve moveable between a first position to allow fluid flow through the fluid passageway from the inlet to the outlet when a temperature of air in the wheel well exceeds an operating temperature threshold, and a second position to prevent fluid flow through the fluid passageway from the inlet to the outlet when the temperature of air in the wheel well does not exceed the operating temperature threshold.  Figure 4 shows panel 106 in an open position, and paragraphs 38-40 describes the panel 106 moving away from the wall as a result of increasing temperature to cause this open position, and Figure 5 shows panel 106 in a closed position, and paragraph 43 describes the panel moving toward the wall as a result of decreasing temperature to cause this closed position.

Regarding claim 10 (dependent on claim 1), Christman discloses a diffusor, the diffusor defining a cavity to collect heat from a brake of a wheel of an aircraft.  The landing gear compartment of the aircraft comprises a cavity that would collect heat from the brake of the wheel within the compartment.

Regarding claim 11 (dependent on claim 10), Christman discloses the cavity being in fluid communication with the inlet of the fluid passageway.  Paragraph 25 discloses “The wall may be part of an engine compartment or a landing gear compartment (e.g., a wheel well) of an aircraft” and  Figures 4 and 5 show path 108 being disposed on the wall 102.  

Regarding claim 12 (dependent on claim 11), Christman discloses the diffusor including a dome-shaped structure defining the cavity.  Figures 4 and 5 show wall 102 defining a dome-shaped structure defining the compartment underneath.  

Regarding claim 13 (dependent on claim 11), Christman discloses the diffusor including a plate (102) and an extension extending from the plate (112)to define the cavity.  

Regarding claim 19, Christman discloses a thermal control system for use with an aircraft, the thermal control system comprising:
Means for defining a fluid passageway between an inlet and an outlet (path 108), the inlet of the means for defining a fluid passageway positioned in fluid communication with a landing gear wheel well (paragraph 25 discloses “The wall may be part of an engine compartment or a landing gear compartment (e.g., a wheel well) of an aircraft”), the outlet of the means for defining a fluid passageway positioned in fluid communication with the atmosphere (see Figure 4); and
Means for generating a pressure differential through the means for defining the fluid passageway to induce fluid flow from the inlet toward the outlet (paragraph 71 discloses “The flowing fluid 124 may induce a venturi effect or a pressure differential between the side 110 of the wall 102 and the side 114 of the wall 102…the flowing fluid 124 and/or the induced pressure differential may draw the fluid 126 through the channel 116, increasing the rate of fluid 126 that may flow from the side 114 to the side 110 through the opening 104”) to exhaust heat from the landing gear wheel well (paragraph 72 discloses “The fluid 126 flowing and escaping an engine compartment or a landing gear compartment of the aircraft 120 may cool the side 114 of the wall 102 and other structures or components within the engine compartment or landing gear compartment”).\

Regarding claim 20 (dependent on claim 19), Christman discloses means for collecting heat from a brake of a wheel of the landing gear, the means for collecting heat including means for defining a cavity in fluid communication with the inlet of the means for defining the fluid passageway.  The landing gear compartment of the aircraft comprises a cavity that would collect heat from the brake of the wheel within the compartment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 14-15 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2018/0134375 by Christman. 

Regarding claim 2 (dependent on claim 1), Christman does not explicitly disclose inlet of the conduit is positioned immediately adjacent a brake of an aircraft wheel when the aircraft wheel is retracted and stored in the landing gear wheel well.  However, paragraph 25 suggests that “The wall may be part of an engine compartment or a landing gear compartment (e.g., a wheel well) of an aircraft” and paragraph 72 suggests that “The fluid 126 flowing and escaping an engine compartment or a landing gear compartment of the aircraft 120 may cool the side 114 of the wall 102 and other structures or components within the engine compartment or landing gear compartment”.  It would thus be obvious to a person having ordinary skill in the art to position the inlet of path 108 adjacent to components within the landing gear compartment that need to be cooled, such as the brake of the aircraft wheel.  

Regarding claims 3 (dependent on claim 2) and 4 (dependent on claim 3), Christman does not disclose the outlet is formed on an airfoil of the aircraft, wherein the outlet is formed on a portion of an airfoil that has a pressure that is less than a pressure inside the landing gear wheel well.  However, paragraph 71 suggests that “The flowing fluid 124 may induce a venturi effect or a pressure differential between the side 110 of the wall 102 and the side 114 of the wall 102…the flowing fluid 124 and/or the induced pressure differential may draw the fluid 126 through the channel 116, increasing the rate of fluid 126 that may flow from the side 114 to the side 110 through the opening 104”.  It would thus be obvious to a person having ordinary skill in the art to position the outside on the side 110 at a low pressure area such as the underside of a wing in order to better induce a pressure differential and increase the flow rate of the fluid 126.  

Regarding claim 14 (dependent on claim 13), Christman does not disclose the plate and the extension forming a rectangular shape.  However, it would have been an obvious matter of design choice to make the different portions of the wall of whatever form or shape was desired or expedient to fit the structure of the aircraft. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 15 (dependent on claim 1), Christman does not explicitly disclose inlet of the conduit is suspended from a support structure of the landing gear wheel well immediately adjacent a brake of a wheel of the aircraft when a landing gear of the aircraft is in a retracted position.  However, paragraph 25 suggests that “The wall may be part of an engine compartment or a landing gear compartment (e.g., a wheel well) of an aircraft” and paragraph 72 suggests that “The fluid 126 flowing and escaping an engine compartment or a landing gear compartment of the aircraft 120 may cool the side 114 of the wall 102 and other structures or components within the engine compartment or landing gear compartment”.  It would thus be obvious to a person having ordinary skill in the art to position the inlet of path 108 adjacent to components within the landing gear compartment that need to be cooled, such as the brake of the aircraft wheel.  

Claims 6-7 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2018/0134375 by Christman in view of US Patent Application Number 2014/0345991 by Zywiak.

Regarding claim 6 (dependent on claim 5), Christman does not disclose a first temperature sensor to measure a temperature of air flowing through the fluid passageway.  However, this limitation is taught by Zywiak.  Zywiak discloses an active aircraft brake cooling system, and paragraph 14 discloses “Controller 100 is selectively activated to open valve 94 during ascent to enable cabin exhaust air to flow into first, second and third landing gear bays 39, 42 and 45 to deliver cooling air onto each landing gear assembly 40, 43, and 46.  Controller 100 may be automatically activated, such as during ascent, or may be activated based on signals received from sensors, such as temperature sensors (not shown) arranged at one or more of landing gear assemblies 40, 43, and 46”.  It would be obvious to a person having ordinary skill in the art to modify Christman using the teachings from Zywiak in order to use sensors instead of shape memory materials as a substitution of known ways to control brake cooling and for the sensors to provide additional monitoring in case of problems or failures.  

Regarding claim 7 (dependent on claim 6), Zywiak further teaches a second temperature sensor to measure the temperature of air flowing through the fluid passageway.  Paragraph 14 discloses “Controller 100 may be automatically activated, such as during ascent, or may be activated based on signals received from sensors, such as temperature sensors (not shown) arranged at one or more of landing gear assemblies 40, 43, and 46”.

Claims 8 and 16-18 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2018/0134375 by Christman in view of US Patent Number 9,573,567 to Kirkbride.

Regarding claim 8 (dependent on claim 1), Christman does not disclose a fan interposed with the fluid passageway to generate the pressure differential through the conduit between the inlet and the outlet.  However, this limitation is taught by Kirkbride.  Column 2, lines 40-42 of Kirkbride discloses “Other techniques involve the use of an electrically-powered fan that generates an artificial flow of air across the brakes during flight”.  It would be obvious to a person having ordinary skill in the art to modify Christman using the teachings from Kirkbride to order to use known ways to generate airflow to cool aircraft brakes.  

Regarding claim 16, Christman discloses a thermal control system for use with an aircraft, the thermal control system comprising:
A first conduit (path 108) defining a first inlet positioned in a landing gear wheel well of the aircraft (paragraph 25 discloses “The wall may be part of an engine compartment or a landing gear compartment (e.g., a wheel well) of an aircraft”), the first inlet located immediately adjacent a first brake of a first wheel of a first aircraft landing gear when the first aircraft landing gear is retracted in the landing gear wheel well (paragraph 72 discloses “The fluid 126 flowing and escaping an engine compartment or a landing gear compartment of the aircraft 120 may cool the side 114 of the wall 102 and other structures or components within the engine compartment or landing gear compartment”);
A main conduit defining an outlet in fluid communication with the atmosphere, the main conduit fluid coupling the first inlet of the first conduit (the outlet of path 108).
Christman does not disclose a second conduit defining a second inlet positioned in the landing gear wheel well of the aircraft, the second inlet located immediately adjacent a second brake of a second wheel of the aircraft landing gear when the aircraft landing gear is retracted in the landing gear wheel well.  However, this limitation is taught by Kirkbride.  Kirkbride discloses an aircraft landing gear cooling system, and Figure 2 shows first and second conduits 152 and 154 extending adjacent first and second brakes 40 and 50 of the landing gear wheel.  It would be obvious to a person having ordinary skill in the art to modify Christman using the teachings from Kirkbride in order to more directly cool the brakes of the landing gear as needed.

Regarding claim 17 (dependent on claim 16), Christman as modified by Kirkbride further teaches the first inlet and the second inlet enabling fluid flow to the outlet in response to a pressure differential generated through a fluid passageway defined by the main conduit.  Paragraph 71 discloses “The flowing fluid 124 may induce a venturi effect or a pressure differential between the side 110 of the wall 102 and the side 114 of the wall 102…the flowing fluid 124 and/or the induced pressure differential may draw the fluid 126 through the channel 116, increasing the rate of fluid 126 that may flow from the side 114 to the side 110 through the opening 104”.

Regarding claim 18 (dependent on claim 16), Kirkbride further teaches a first diffusor defining a first cavity positionable above the first wheel and in fluid communication with the first inlet (see cavity between plenum 152 and brakes 40 in Figure 2), and a second diffusor defining a second cavity positionable adjacent the second wheel and in fluid communication with the second inlet (see cavity between plenum 154 and brakes 50).  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642